Citation Nr: 0928137	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  94-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right leg disability, 
to include as due to aggravation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1977 to November 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in May 1997, March 2005 and December 2006.  The 
Veteran testified at a personal hearing at the RO in December 
1994 and at a Board hearing at the RO in March 1997.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veterans Law Judge who conducted the March 1997 
hearing was no longer employed by the Board, in its prior 
remands, the Board found that the RO should contact the 
Veteran at his most recent address to clarify whether he 
still wanted a Board videoconference hearing.  The Board's 
December 2006 remand directed that the Veteran be scheduled 
for a Board hearing.  It does not appear that this was done.  

The Board does note that review of the claims file reveals 
that the Veteran has been incarcerated.  However, in a 
statement received in April 2009, the Veteran reported that 
he expects to be released in late 2009.  In a June 2009 
statement, the Veteran indicated that he wished to testify at 
a "Travel Board Hearing" at the Oakland RO.  Although the 
Board notes the several prior remands and the long-standing 
nature of this appeal, in view of the Veteran's information 
pertaining to his anticipated release from incarceration 
later this year and his express request for a Board hearing 
at the RO, the Board believes that  this case must again be 
returned to the RO so that the Veteran is afforded an 
opportunity to present testimony at a Travel Board hearing at 
the RO.

To ensure that full compliance with due process requirements 
have been met, the case is hereby REMANDED for the following 
actions:

The RO should schedule the Veteran for a 
Travel Board hearing at the RO.  The RO 
should notify the Veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


